DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of last 7 lines of amended claim 1: “the second transmission detection circuit comprises a second sending port, a second receiving port, a bus and a second detection module, wherein, the master node and the slave nodes are all connected to a second serial port through the second sending port and the second receiving port; the second serial port is connected to the bus; and the second detection module is connected to the second receiving port, the second sending port and the bus.” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 04/25/2022 (pages 9-10), the Applicant incorporated the Examiner’s Allowable subject matter of claim 5. Claim 7, last 7 lines recites limitations similar to claim 1. Thus claims 1-4, 6, and 7 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20190011890 A1, US 10042413 B2, 
US 20170190133 A1, US 9588503 B2, and US 5784377 A.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184